TRAYNOR, J.
— I dissent. It was admitted by the parties, and the majority opinion concedes, that the proceedings leading to the sale were valid in all respects. It is also conceded that the sale of the property was valid. In this regard the trial court found, and the testimony was uneontradieted, that the seventy-eight lots were sold separately. The only irregularity in the proceedings was the issuance of a single certificate of sale instead of separate certificates for each parcel. Section 35 of the ordinance provides: “The . . . Board is hereby authorized to make any sale authorized by any agreement and bond and shall issue for each sale an original and duplicate certificate of sale, in appropriate form, referring to this *173ordinance, describing the parcels sold and containing the name of the purchaser; the originals shall be delivered to the purchaser and the duplicates shall be on file in the form of stubs in a certificate book.”
While the ordinance required separate certificates of sale, it does not follow that the certificate issued was invalid. In Los Angeles Olive Growers’ Assn. v. Pozzi, 167 Cal. 454 [140 P. 581], this court stated: “. . . the rule of strict adherence to statutory requirements in enforcing the payment of taxes and street assessments may sometimes be relaxed where it clearly appears from all the acts done under the proceedings that no substantial right of the owner of the property charged with the payment of such taxes or assessments has been affected. ...” In Siege v. City of Richmond, 194 Cal. 305 [228 P. 461], the court characterized as “irregular” group sales of lots sold for delinquent special assessments under a statute requiring that the lots be sold separately. In the present case the regularity of the sales is unchallenged, and the complaint is directed solely at the form of the certificate of sale. That irregularity must be judged in the light of the statement in the Pozzi case, supra, and particularly the express mandate of the ordinance that the provisions thereof “shall be liberally construed to promote the objects thereof, and no error, omission, or irregularity in connection with the proceedings thereunder not affecting a substantial right of a party in interest shall invalidate any such proceedings.”
The certificate refers to the ordinance and contains the name of the purchaser. It sets forth a description of each lot sold, and opposite each description appears the itemized unpaid portion of the bond executed thereon, the interest accrued on such bond, the advertising costs for the sale of such lot, and the total amount due on each lot. While it does not state that these total amounts due represented the sum for which each parcel was sold, the aggregate of those totals equals the sum set forth as having been bid for the seventy-eight lots. Moreover, the sale authorized by each bond was a sale for the amount due on that bond plus the expenses of sale. These facts support the contention that the single certificate of sale covering all the lots was the substantial equivalent of separate certificates of sale for each lot. Plaintiff contends, however, that the issuance of a single certificate imposed upon it an unwarranted burden to redeem all the parcels sold, and that *174it was therefore deprived of the right under the ordinance to redeem separately any of the parcels. It claims that the certificate of sale and the sales were therefore void.
The right of redemption is a substantial right of the owner (County of San Diego v. Childs, 217 Cal. 109 [17 P.2d 734]; Los Angeles Olive Growers’ Assn. v. Pozzi, supra; Peralta Land etc. Co. v. Shaffer, 116 Cal. 518 [48 P. 613, 58 Am.St. Rep. 194]), and the ordinance in question undoubtedly confers upon the owner the right to redeem any or all of the parcels. There is no impairment of that right by the issuance of a single certificate of sale. In fact plaintiff redeemed three of the seventy-eight parcels before the commencement of this action. Section 37 provides: "At any time before the expiration of one year front the date of the certificate of sale, any property sold under the provisions of the preceding sections may be redeemed by any person having an interest in the property sold by the payment to the Board of the amount for which the property was sold, with an additional penalty of 15% of the amount for which the same was sold; all redemption money shall be paid by the Board to the holder of the proper original certificate of sale, upon delivering up the same and receipting for the amount received.” Reference to the certificate of sale is made only in fixing the time for redemption and providing for the payment of the redemption money to the holder of the certificate. Redemption from execution (Leet v. Armbruster, 143 Cal. 663 [77 P. 653]; Phillips v. Hagart, 113 Cal. 552 [45 P. 843, 54 Am.St.Rep. 369] ; Hershey v. Dennis, 53 Cal. 77; see Code Civ. Proc., § 704) and tax sales is ordinarily provided for in this manner (Los Angeles Olive Growers’ Assn. v. Pozzi, supra; Cooper v. Shepardson, 51 Cal. 298; List v. Sandell, 42 Cal.App.2d 505 [109 P.2d 376]; Laist v. Nichols, 139 Cal.App. 202 [33 P.2d 866]; see Leet v. Armbruster, supra; 24 Cal.Jur. 342). It is also the general rule that a proper tender is equivalent to payment and effects a redemption of the land sold. (Leet v. Armbruster, supra; O’Grady v. Barnhisel, 23 Cal. 287; see 24 Cal.Jur. 339, 534; Civ. Code, § 1504.) Accordingly, had plaintiff wished to redeem, he could have done so by making a payment or by a tender in good faith. Had he done so, whatever interest the certificate holder had in the property would pass to the plaintiff. (San Francisco etc. L. Co. v. Banbury, 106 Cal. 129 [39 P. 439]; Cooper v. Shepardson, supra; Laist v. Nichols, *175supra.) If the certificate holder refused to deliver up the certificate, the plaintiff would have the same remedies as if separate certificates had been issued for each parcel and the holder refused to relinquish them. The trial court found, however, that “neither the whole nor any part or parcel of the property described in the complaint was redeemed by plaintiff” and that plaintiff did not “offer to redeem any part or parcel of the property ... at any time from the date of sale to the date of the complaint.”
The only difficulty presented by the issuance of a single certificate is that the purchaser’s right to receive the money paid on redemption is conditional upon delivering up the certificate of sale. (§37.) If, however, the purchaser were unwilling to relinquish the certificate of sale because it represented his rights in the parcels not redeemed, he would be entitled to have the first certificate cancelled and proper certificates issued to him under the same rule that entitles a purchaser at a tax sale to have a corrected deed where all the proceedings leading to and including the sale are valid. (See Webster v. Somer, 159 Cal. 459 [114 P. 575]; Fox v. Townsend, 152 Cal. 51 [91 P. 1004, 1007]; Grimm v. O’Connell, 54 Cal. 522, 523; Both v. Quinn, 20 Cal.2d 488 [127 P.2d 1] ; Smart v. Peek, 213 Cal. 452 [2 P.2d 380].)
It should also be noted that the bonds provided that the sales authorized thereunder “shall be made in the manner and form provided by law for the sale of real property on execution, ’' and that defects in the form and content of a certificate of sale do not affect the validity of an execution sale or the proceedings thereafter taken. (Anthony v. Janssen, 183 Cal. 329 [191 P. 538].) It is contended, however, that the contrary rule applicable to defects in the certificate of a tax sale (Hinds v. Clark, 173 Cal. 49 [159 P. 153] ; Preston v. Hirsch, 5 Cal.App. 485 [90 P. 965]; cf. O’Grady v. Barnhisel, supra) is controlling, since assessments for street improvements are in invitum and, in effect, tax proceedings. Walton v. Moore, 58 Ore. 237 [113 P. 58, 114 P. 105], is cited for the proposition that there should be stricter compliance with the statute in the ease of a tax sale where the liability is involuntary, than in the case of a sale on execution which usually results from the voluntary contract or act of the debtor. In the present case, however, the bonds under which the sales were held represent the voluntary contracts of the debtor. *176Furthermore, it has been held that defects in certificates of tax sales may be cured by retroactive legislation. (Stanton v. Hotchkiss, 157 Cal. 652 [108 P. 864] ; Fox v. Townsend, supra; Bank of Lemoore v. Fulgham, 151 Cal. 234 [90 P. 936] ; Baird v. Monroe, 150 Cal. 560 [89 P. 352] ; Carter v. Osborn, 150 Cal. 620 [89 P. 608].) The curative provisions in the ordinance itself serve that purpose.
For the foregoing reasons I think the judgment should be affirmed.
Edmonds, J., concurred.